DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As to claim 17, the voltage obtainment module is simply a voltage measuring device as described in paragraph 35 of US publication 2019/0004103, and a current obtainment module is a current sensing device such as a current transformer or resistor – described in paragraph 36.  The other means described (different value determination module, voltage determination module, change determination module, and fault detection modules) are combined to simply be one or more processors with memory to run algorithms.  These are interpreted as the means described above as well as functional equivalents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14, 16-20, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1, 9, and 17, the limitation “performing the fault detection based on the determined voltage change and a fault threshold, wherein: the fault threshold is a product of a reliable coefficient and the voltage at the setting point determined during the pre-fault period during a non-power swing period, and the fault threshold is a product of the reliable coefficient and a fixed voltage during a power swing period” is unclear.  In claims 1 and 9 there is a method claim and a processor causing the system to (perform steps), respectively, while claim 17 has a fault detection module configured to perform this limitation above, but it is not clear how a step of “performing the fault detection based on the determined voltage change and a fault threshold” would understand if it was a non-power swing period or not, as well as would this step be run twice one during a non power swing and another during a power swing period (the ‘and’ limitation between the two descriptions of a different fault threshold)?  Further, while power swing and the situations related to power swings are not described in the specification (power swing is only briefly mentioned stating that a fixed voltage 
This claim will be examined as best understood, noting that because only one “preforming the fault detection based on the determined voltage change and a fault threshold” would be done, if either threshold was used this would read on the claim as presented.  Though the claims will be rejected below as if both alternative would be able to be taken.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (6601001 cited on IDS filed August 14, 2018, previously presented) in regard to Chen (US Publication 2016/0077162, previously presented) and Sato (US Publication 2016/0072391, previously presented) or Zikes (6647346, previously presented) ***is ‘or’ based on the interpretation described above in the 35 USC 112 (b) rejection above.
In regard to claims 1, 8, 9, 16, 17, and 24, Moore discloses a system/method for fault detection in line protection for a power transmission system (abstract), comprising: 

a memory coupled to at least one of the processors (a microprocessor would have to have memory to store the algorithms described in col 6 line 65 – col 7 line 2, but also it is noted memory is described in col 8 lines 40-42 such that it must be present); and 
a set of program instructions stored in the memory and executable by at least one of the processors to cause the system to (the memory in the microprocessor would have to store the algorithms so they can be run – see col 6 line 65 – col 7 line 2);
with a voltage obtain module obtain a voltage at a measurement point, at which a protection device for the line protection is installed (the relay equipment to detect the fault and thus help protect the line – col 2 lines 2-16), on an electrical line (signal deriving means detects a voltage at an end of the power line, col 2 lines 2-8, meaning a normal voltage measurement device, at an end of the line/relaying point as seen in figure 3); 
with a current obtainment module obtain a current at the measurement point (signal deriving means for detecting a current at the end of the line, col 2 lines 2-8, meaning a normal current measurement device); 
with a differential current determination module determine a differential value of the current (col 2 lines 5-7 and col 2 lines 17-21, the second current and voltage signals at the end of the line are used to get a derivative of the current (and voltage) with 
with a voltage determination module determine a voltage at a setting point on the electrical line from the voltage at the measurement point, the current at the measurement point and the differential value of the current according to a time domain lumped parameter model for the electrical line (the calculation of the line point associated with a point along said line intermediate said first and second end of the line, and all the measured/computed values go into the computation, which is broadly a time domain lumped parameter module – as time is taken into account and are part of model differential equations as can be seen in the equations in columns 2, 3, and 4 as well as throughout the disclosure of Moore); 
Moore lacks specifically [claims 1, 9, and 17] a change determination module determines a voltage change between the determined voltage at the setting point during a fault period and a voltage at the setting point determined during a pre-fault period; and with a fault detection module perform the fault detection based on the determined voltage change and a fault threshold (though it is noted there is a comparison with a reference quantity in Moore, but it is only after the fault has been detected and is determined if the value is negative, zero, or positive to decide the location of the fault – col 2 line 62 – col 3 line 3); and wherein: the fault threshold is a product of a reliable coefficient and the voltage at the setting point determined during the pre-fault period during a non-power swing period, and the fault threshold is a product of the reliable coefficient and a fixed voltage during a power swing period, [claims 8, 16, and 24] wherein the fixed voltage is a rating voltage of the electrical line.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Moore to include finding a voltage change in the difference between the currently estimated voltage and a premeasured value to find a difference value and then compare that difference value to a threshold as taught by Chen in order to make a determination that a fault is present, because it is important not to continue the computations of locating a fault, if there is no fault to locate and the power system is operating normally (see abstract and paragraph 3).  It is further obvious that in the combination of Moore and Chen that the value used to compute the change in voltage at the setting point is a measured value at that point that was taken at a time that no fault was present ‘pre-fault’, so that a change possibly from a fault could be detected in order to have the system provide an accurate detection of fault or no fault.
[[Moore as modified by Chen still lacks [claims 1, 9, and 17] wherein: the fault threshold is a product of a reliable coefficient and the voltage at the setting point determined during the pre-fault period during a non-power swing period, and the fault threshold is a product of the reliable coefficient and a fixed voltage during a power swing period, [claims 8, 16, and 24] wherein the fixed voltage is a rating voltage of the electrical line]]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Moore to include creating a threshold by multiplying the voltage value by a coefficient as taught by Sato in order to create a threshold that is in between the maximum and minimum voltage value that would be acceptable to have a path to an acceptable value that does not have to be the maximum (multiplying by 1 – see paragraph 87).
Zikes discloses wherein the threshold voltage is at 80 percent of the rated voltage on the line (col 3 lines 8-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Moore to include wherein the threshold voltage is 80 percent (so multiplying by .8) of the rated voltage as taught by Zikes in order to create a threshold voltage that would be preferred by a user but then could be increased or decreased as desired based on how close to the rated voltage the user would like to be, this would increases the versatility of the system to have specific thresholds to compare based on a rate voltage of the line.  Noting this threshold would happen at all times in this alternative scenario and thus be able to read on the ‘during a power swing period’ of the claim language.
In regard to claims 2 and 10, Moore discloses wherein the determining a voltage at a setting point is performed based on a differential equation (col 5 lines 41-59, 
In regard to claims 3 and 11, Moore discloses wherein the differential equation based on time domain lumped parameters includes:
uq(t) = u(t) — R * i(t) – L * (di(t)/ d(t))
wherein u(t) represents the voltage at the measurement point; i(t) represents the current at the measurement point, R represents a resistance value of a resistor in the lumped parameter model, and L represents an inductance value of an inductor in the lumped parameter model and represents the differential value of the current i(t) (see equation at col 3 line 15 as well as, col 4 line 4, 20, and 35 – it is clear that this value of voltage R * i(t) – L * (di(t)/ d(t)) from the equation at col 3 line 15 must be subtracted from a known value to determine the value of the associated point as can be seen in the matrix multiplication equations that have negative signs, similar to the claimed equation).
In regard to claims 4 and 12, Moore discloses wherein the lumped parameter model comprises a Resistor-Inductor-Capacitor (RLC) model (see any of the equations on col 4 line 5, 20, or 35).
In regard to claims 5 and 13, Moore discloses wherein the lumped parameter model comprises a Resistor-Inductor (RL) model.

Claims 6, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (6601001 cited on IDS filed August 14, 2018) in regard to Chen (US Publication 2016/0077162) as applied to claims 1, 2, 3, 4, and 9 above, and further in view of Iwai et al. (4866393).
In regard to claim 6 and 14, Moore as modified discloses wherein a current on a phase is detected (col 2 lines 5-8, the current detected on the power line is going to be from a phase line of the power system – see figures 10a, 10b, 10c, 11 and even figure 3). 
Moore as modified lacks specifically wherein the obtaining a current at the measurement point comprising: obtaining a phase current at the measurement point; removing, from the phase current, at least one of a capacitive current to the ground and a capacitive current between phases.
Iwai et al. discloses wherein phase currents in a power system are corrected by eliminating all capacitive current contained in the phase currents (which would include to ground and to the phases – see specifically claim 1, element b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Moore to remove the capacitive phase currents present in the measurement of the phase current as taught by Iwai et al. in order to increase the accuracy of the measurements (see specifically claim 1) which will help eliminate a false positive in the detection of faults.

Allowable Subject Matter
Claims 21-23 are allowable.


Response to Arguments
Applicant's arguments filed June 4, 2021 have been fully considered but they are not persuasive.  
Noting that claims 21-23 have been indicated as allowable.
Applicant notes the previous rejections with respect to Sato and Zikes (previous claims 7 and 8), that neither reference has the threshold determined one way during a non-power swing period and another way during a power swing period.  This is true, but “the performing the fault detection based on the determined voltage change and a fault threshold” is only done one time, so it is unclear how that step would change or be performed again to have two different thresholds based on the present claim language (see the new 35 U.S.C 112 (b) rejection above).  It appears it should have been claimed to be either one of 1)one threshold “or” the second threshold; 2) “if a power swing: then performing with the first threshold, and if no power swing: performing with the second threshold’, because a single step being performed at a point in time cannot have changing thresholds (though this language still does not solve all the reasons this language is unclear as seen in the 35 U.S.C 112 (b) rejection above).  Though in either 
No dependent claims were separately argued, and, thus remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEFF W NATALINI/Primary Examiner, Art Unit 2896